Citation Nr: 9932998	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  96-36 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the claim of entitlement to service connection for 
PTSD.  In January 1996, VA received a notice of disagreement.  
A statement of the case was issued in July 1996.  In August 
1996, the veteran filed his substantive appeal and request 
for a hearing before a member of the Board.  A hearing was 
scheduled, but the veteran requested a postponement.  The 
hearing was rescheduled, but the veteran failed to appear.  


FINDINGS OF FACT

1.  There is competent (medical) evidence demonstrating a 
current diagnosis of PTSD. 

2.  Some of the veteran's reported stressors related to his 
Vietnam service, particularly the deaths of several friends, 
have been verified.  

3.  The competent (medical) evidence suggests that there is a 
link between stressors associated with his Vietnam service 
and the diagnosis of PTSD. 


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim of service 
connection for PTSD is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the claim presented is plausible.  
Therefore, VA has a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  From a careful review of the evidence in this case, 
the Board has determined that there is additional development 
that must be completed by the RO in order to fulfill this 
statutory duty prior to appellate review of the veteran's 
claim, which will be addressed in the REMAND portion of this 
decision. 

Department regulations require three elements to establish 
service connection for PTSD: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), 
and supported by findings on the examination report); 
credible supporting evidence that the claimed inservice 
stressor occurred; and a link, established by medical 
evidence, between the current symptoms and the inservice 
stressor.  38 C.F.R. § 3.304(f) (1999).  If a claimed 
inservice stressor is related to combat, service department 
evidence showing combat service or a combat citation are 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f) (1999).

Here, there is evidence of record that shows that the veteran 
has been diagnosed with PTSD.  This diagnosis appears in 
several VA hospitalization reports.  Also, in a March 1996 
letter, a licensed professional counselor and staff 
psychiatrist with the Rappahannock Rapidan Community Services 
Center, referred to the treatment of PTSD.  

Regarding stressors, the veteran provided information 
regarding several friends who were killed during his service 
in Vietnam, as well as other details of his service.  The 
service personnel records show that the veteran was in 
Vietnam from August 1968 to August 1969, and his principal 
duty was that of a cook.  He was assigned to the Co A 4th AVN 
BN 4th INFDIV.  He did not receive awards associated with 
combat service.  In May 1997, VA received from the 
Environmental Support Group (currently referred to as the 
United States Armed Services Center for Research of Unit 
Records), information regarding the deaths of the friends the 
veteran named, as well as the time and manner of the deaths 
the veteran described in his stressor statements.  Therefore, 
there has been verification of his some of his reported 
stressors.  

Since the reports that reflect a diagnosis of PTSD include 
the veteran's report of his stressors, it appears that the 
diagnosis was made in view of those events.  Therefore, the 
evidence tends to show that there is a link between the 
stressors and the diagnosis of PTSD.  
ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Since the Board has found this claim to be well grounded, VA 
has a duty to assist, which includes conducting a thorough 
and contemporaneous medical examination.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991). 

In this case, the veteran was initially afforded a VA 
examination in September 1995.  The examination report 
reflects the veteran's account of his stressors that he 
attributes to PTSD.  Regarding his experiences, the examiner 
commented that they were not particularly unusual experiences 
that would be a trigger for PTSD.  The examiner also noted 
that all of the treatment records referred to were not 
available for review.  The examiner determined that in the 
absence of collateral information and based on the interview 
alone, a diagnosis of PTSD could not be supported.  The 
reported impression included polysubstance abuse, and 
passive-aggressive personality traits.  The examiner noted 
that the diagnosis may be modified if additional information 
were to support the diagnosis.  

The veteran was scheduled for another VA examination in order 
to obtain a clinical determination as to the sufficiency of 
the stressor as provided in DSM-IV.  It was noted that the 
claims folder was to be made available to the examiner prior 
to the examination.  However, it is noted that the notice of 
the examination was undeliverable.  In the Informal Hearing 
Presentation of August 1999, the veteran's representative 
indicated that the veteran had changed residences, therefore 
he did not receive the notice.  The veteran's representative 
provided the veteran's correct address.  

As noted above, under 38 C.F.R. § 3.304(f), the medical 
evidence diagnosing the condition must conform to DSM-IV, as 
provided under 38 C.F.R. § 4.125.  Given the lack of 
information available to the VA examiner in 1995 and the 
applicable regulations, the veteran should be afforded a VA 
examination.  

The Board also points out that the veteran has made 
references to ongoing treatment at various VA facilities.  
However, those records are not associated with the claims 
folder.  

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should contact the veteran, 
through his representative, in order to 
clarify and verify his current address 
for purposes of receiving VA 
correspondence.  

2.  The RO should request from the 
veteran, information concerning VA and 
non-VA treatment he has received for 
PTSD.  The necessary authorization should 
be obtained in order to secure private 
medical records.  After all the pertinent 
records have been obtained, they should 
be associated with the claims folder. 

3.  The RO should arrange for a VA 
examination to determine the nature and 
etiology of all psychiatric disorders 
that are currently present.  The 
examination report should explicitly 
reflect review by the examiner of all 
pertinent information in the claims 
folder.  If PTSD is found to be present, 
the examiner should specify (1) whether 
each verified stressor was sufficient to 
produce PTSD in the veteran; (2) whether 
the remaining diagnostic criteria to 
support a diagnosis of PTSD have been 
met; and (3) whether there is a link 
between the current symptomatology and 
the verified 

stressor or stressors in service.  The 
examination report should include a 
complete rationale for all opinions 
expressed.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review in conjunction 
with the examination. 

4.  The RO should adjudicate the claim 
of entitlement to service connection for 
PTSD under all applicable statutes and 
regulations, including 38 C.F.R. § 
3.304(f) (1999).  If the action taken 
remains adverse to the veteran, a 
Supplemental Statement of the Case 
should be issued, which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

